IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40027

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 375
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 22, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WILLIAM DEAN COLLINS,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of fifteen years, for robbery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       William Dean Collins pled guilty to robbery. I.C. §§ 18-6501, 18-6502, 18-204. The
district court sentenced Collins to a unified life sentence, with a minimum period of confinement
of fifteen years. Collins appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Collins’s judgment of conviction and sentence are affirmed.




                                                   2